DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on December 21, 2020 regarding Application No. 16/170,127.  Applicants amended claims 1, 2, 6, 14, and 16 and canceled claims 5 and 9.  Claims 1-4, 6-8, and 10-17 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the CN 201810098684.1 application filed in China on January 31, 2018 has been filed.


Response to Arguments
Applicants’ amendments to claims 2 and 6 and remark (Remarks, p. 12) regarding claim objections are acknowledged.  In view of the amendments, the objections to claims 2-4, 6-8, 16, and 17 are withdrawn.

Applicants’ amendment to claim 14 and remark (Remarks, p. 12) regarding claim objections are acknowledged.  In view of the amendment, the objections to claims 14 and 15 are withdrawn.

Applicants’ amendments to claims 1 and 14 and argument (Remarks, p. 12) regarding rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are acknowledged.  In view of the amendments, the rejections of claims 1-17 are withdrawn.

Applicants’ arguments filed on December 21, 2020 have been fully considered but they are not persuasive.

In response to Applicants’ argument regarding newly amended independent claims 1 and 14 and Hasegawa and Kim (Remarks, p. 12), the Office respectfully disagrees and submits that all features of newly amended independent claims 1 and 14 are taught and/or suggested by the cited references, as discussed below and in the rejections.

In response to Applicants’ argument regarding Hasegawa, Kim, and “a duration of the organic light-emitting display panel displaying one frame image includes a display period, the display period includes at least two light-emitting stages, -12-Attorney Docket No. 00189.0288.OQUSApplication No. 16 170,127and in any one of the light-emitting stages, in any one pixel group of the plurality of pixel groups, at least one sub-pixel emits light; and … wherein the independent pixel driving circuit for each sub-pixel implements a different duration of each sub-pixel corresponding to the light-emitting stages, and a ratio of the duration of each sub-pixel in any one pixel group is determined with respect to the light-emitting stages, so as to implement different driving modes of the one pixel group, wherein in the one display period, at least three sub-pixels in the one pixel group emit light, and the three sub-pixels are a first sub-pixel, a second sub-pixel, and a third sub-pixel, respectively, a light-emitting duration of the first sub-pixel is a first duration, a light-emitting duration of the second sub-pixel is a second duration, and a light-emitting duration of the third sub-pixel is a third duration, and none of the first duration, the second duration, and the third duration are equal, and a ratio of the first duration, the second duration, and the third duration is determined according to the display color of the one pixel group as recited in amended claim 1 (emphasis added)” (Remarks, pp. 12-13), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references.  For example, figures 6-8A and 9A and paragraphs [0115]-[0120], [0127]-[0129] of Hasegawa and figures 1 and 2 and paragraphs [0008] and [0059]-[0062] of Kim teach and/or suggest the relevant claim language, as discussed in the rejections below.

In response to Applicants’ argument regarding Hasegawa and “concept of a combination of the display duration and emitting stages for each sub-pixel” (Remarks, p. 13), the Office respectfully disagrees and submits that figures 6, 7, and 8A and paragraphs [0116]-[0120] of Hasegawa teach a 1V Period, 1V+1 Period, and 1V+2 Period display period including ∆TH and ∆TL light-emitting stages,... a ∆TH duration of a 11Rn sub-pixel, ∆TH duration of a 11Bn sub-pixel, and a ∆TL duration of a 11Gp sub-pixel corresponding to ∆TH and ∆TL light-emitting stages, and a ratio of the duration of each 11Rn, 11Bn, and 11Gp sub-pixel in any one pixel group 11 is determined with respect to the ∆TH and ∆TL light-emitting stages, so as to implement different driving modes of the one pixel group 11,… a ∆TH light-emitting duration of the 11Rn sub-pixel in the 1V Period of the one display period is a first ∆TH duration, a ∆TH light-emitting duration of the 11Bn sub-pixel in the 1V+1 Period of the one display period is a second ∆TH duration, and a ∆TL light-emitting duration of the 11Gp sub-pixel in the 1V+2 Period of the one display period is a third ∆TL duration, and none of the first, second , and third durations are equal to one another time-wise since each of the three durations are in different 1V Periods.

Hasegawa and “the duration for both R, B are the same one” (Remarks, p. 14), the Office respectfully submits that the argument is not commensurate with the rejections.

In response to Applicants’ argument regarding Hasegawa and “during any stage, the number of sub-pixels is different” (Remarks, p. 14), as best understood, the Office respectfully submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references and that the argument does not appear commensurate with the rejections.

In response to Applicants’ argument regarding Hasegawa and “teaches away from ‘a light-emitting duration of the first sub-pixel is a first duration, a light-emitting duration of the second sub-pixel is a second duration, and a light-emitting duration of the third sub-pixel is a third duration, and none of the first duration, the second duration, and the third duration are equal,’ as recited in amended claim 1 (emphasis added)” (Remarks, p. 14), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and that Hasegawa teaches, and does not teach away from, the recited claim language.  More specifically, figures 6, 7, and 8A and paragraphs [0116]-[0120] of Hasegawa teach a ∆TH light-emitting duration of the 11Rn sub-pixel in the 1V Period of the one display period is a first ∆TH duration, a ∆TH light-emitting duration of the 11Bn sub-pixel in the 1V+1 Period of the one display period is a second ∆TH duration, and a ∆TL light-emitting duration of the 11Gp sub-pixel in the 1V+2 Period of the one display period is a third ∆TL duration, and none of the first, second , and third durations are equal to one another time-wise since each of the three durations are in different 1V Periods.

Kim, alleged deficiencies of Hasegawa, and “the above listed features of amended claim 1” (Remarks, p. 15), the Office respectfully submits that Hasegawa teaches the features discussed above and in the rejections below.  As such, there are no deficiencies, as argued, for which Kim is required to cure.

In response to Applicants’ argument regarding newly amended independent claim 1, similarly newly amended independent claim 14, and allowability over Hasegawa and Kim (Remarks, p. 15), the Office respectfully disagrees and submits that all features of newly amended independent claim 1, and similarly newly amended independent claim 14, are taught and/or suggested by Hasegawa and Kim, as discussed above and in the rejections below.  As such, newly amended independent claims 1 and 14 are not allowable.

In response to Applicants’ argument regarding allowability of dependent claims 2, 3, 10-12, and 14-16 (Remarks, p. 15; note: it appears that claims 14-16 should be identified as claims 15 and 16), the Office respectfully disagrees and submits that all features of newly amended independent claim 1, and similarly newly amended independent claim 14, are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, newly amended independent claims 1 and 14 are not allowable.  Thus, claims 2, 3, 10-12, 15, and 16 are not allowable by virtue of their individual dependencies from one of claims 1 and 14, and as discussed in the rejections below.

In response to Applicants’ argument regarding Hasegawa and “teaches away from ‘in the one display period, in the any one pixel group, a number of sub-pixels that emit light in each light-emitting stage is substantially equal,’ as recited in amended claim 2 (emphasis added)” (Remarks, p. 15), the 

In response to Applicants’ argument regarding claims 4, 6-9, and 13, Naoaki, Akimoto, and Ka, alleged deficiencies of Hasegawa and Kim, and “the above listed features recited in amended independent claim 1” (Remarks, p. 15), the Office respectfully submits that Hasegawa teaches the features discussed above and in the rejections below.  The Office further respectfully submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, there are no deficiencies, as argued, for which Naoaki, Akimoto, and Ka are required to cure and claims 4, 6-8, 13, and 17 are not allowable by virtue of their individual dependencies from newly amended independent claim 1, and as discussed in the rejections below (note: the argument with respect to claim 9 is moot since Applicants canceled claim 9).

For the reasons discussed above and in the rejections below, pending claims 1-4, 6-8, and 10-17 are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in US 2011/0157250 A1 (hereinafter Hasegawa) in view of Kim in US 2015/0200241 A1 (hereinafter Kim).

Regarding claim 1, Hasegawa (FIGs. 1-3B, 6-8B, and 9A) teaches a display driving method for driving an organic light-emitting display panel (10) ([0071] and [0115]-[0124]) having a plurality of pixel groups (11, see also 11-2), each pixel group (11, see also 11-2) including at least three sub-pixels (11Rn, 11Bn, and 11Gp) used to respectively emit light (LIGHTING ON) of three different colors (red, blue, and green) ([0064] and [0115]-[0117], see also [0127]-[0129], [0132], and [0134]), the method comprising: 
providing a display period (1V Period, 1V+1 Period, and  1V+2 Period display period) within a duration (1V Period, 1V+1 Period, and  1V+2 Period duration) of the organic light-emitting display panel (10) displaying one frame image (one 1V Period frame image) (i.e., displaying one frame image in a 1V Period of a 1V Period, 1V+1 Period, and 1V+2 Period display period) ([0092] and [0115]-[0117]), the display period (1V Period, 1V+1 Period, and  1V+2 Period display period) including at least two light-emitting stages (∆TH and ∆TL stages) (see FIG. 6, [0092], [0116], and [0117]), and in any one of the light-emitting stages (∆TH and ∆TL stages), in any one pixel group (11) of the plurality of pixel groups (11), at least one sub-pixel (11Rn, 11Bn, or 11Gp) emits light (LIGHTING ON) (FIG. 6, [0116], and [0117]); 
in one display period (one 1V Period, 1V+1 Period, and  1V+2 Period display period), adjusting a display color (red, green and blue) of the any one pixel group (11) by adjusting a light-emitting duration of the each sub-pixel (11Rn, 11Bn, and 11Gp) ([0118] and [0119]),
wherein for each sub-pixel (11Rn, 11Bn, and 11Gp) a different duration (∆TH and ∆TL durations) of each sub-pixel (11Rn, 11Bn, and 11Gp) corresponding to the light-emitting stages (∆TH and ∆TL stages) is implemented (see FIGs. 6 and 7; i.e., for each 11Rn, 11Bn, and 11Gp sub-pixel a light-emitting duration of each 11Rn, 11Bn, and 11Gp sub-pixel corresponding to ∆TH and ∆TL stages is an ON period duration and a zero OFF period duration), and a ratio of the duration of each sub-pixel (11Rn, 11Bn, and 11Gp) in any one pixel group (11) is determined with respect to the light-emitting stages (∆TH and ∆TL stages), so as to implement different driving modes of the one pixel group (11) (FIGs. 7 and 8A and [0118]-[0120]), 
wherein in the one display period (one 1V Period, 1V+1 Period, and  1V+2 Period display period), at least three sub-pixels (11Rn, 11Bn, and 11Gp) in the one pixel group (11, see also 11-2) emit light (LIGHTING ON) (see FIGs. 6 and 8A, [0092], and [0115]-[0117], see also FIG. , and the three sub-pixels (11Rn, 11Bn, and 11Gp) are a first sub-pixel (11Rn), a second sub-pixel (11Bn), and a third sub-pixel (11Gp), respectively ([0116] and [0117]), 
a light-emitting duration (∆TH duration) of the first sub-pixel (11Rn) is a first duration (∆TH duration in the 1V Period), a light-emitting duration (∆TH duration) of the second sub-pixel (11Bn) is a second duration (∆TH duration in the 1V+1 Period), and a light-emitting duration (∆TL duration) of the third sub-pixel (11Gp) is a third duration (∆TL duration in the 1V+2 Period) (see FIGs. 6 and 8A, [0092], [0116], [0117], and [0120]), and none of the first duration (∆TH duration of 11Rn in the 1V Period), the second duration (∆TH duration of 11Bn in the 1V+1 Period), and the third duration (∆TL duration of 11Gp in the 1V+2 Period) are equal (see FIGs. 6 and 7, [0092] and [0116]-[0120]; e.g., none of the first, second, and third durations are equal to one another time-wise since each of the three durations are in different 1V Periods), and 
a ratio of the first duration (∆TH duration of 11Rn in the 1V Period), the second duration (∆TH duration of 11Bn in the 1V+1 Period), and the third duration (∆TL of 11Gp duration in the 1V+2 Period) is determined according to the display color (red, blue, or green) of the one pixel group (11) (FIG. 7, [0118], and [0119]).
Hasegawa does not teach adjusting a display color of the any one pixel group by adjusting a magnitude of a driving current of each sub-pixel within the any one pixel group,
wherein the driving current of the each sub-pixel is generated by an independent pixel driving circuit, and the driving current of the each sub-pixel in the any one pixel group is substantially equal,
wherein the independent pixel driving circuit for each sub-pixel implements a different duration of each sub-pixel corresponding to the light-emitting stages.
Kim (FIGs. 1 and 2) teaches adjusting a display color of the any one pixel group by adjusting a magnitude of a driving current of each sub-pixel within the any one pixel group (i.e., current applied to sub-pixels in the second row is adjusted differently from current applied to sub-pixels in the first row by using different resistors R1 and R2 where I = V/R , ELVDD is constant, but R1 and R2 are different; thus current passed to transistor M1 and applied to a sub-pixel is adjusted based on different resistors; see [0008] and [0059]-[0062]), 
wherein the driving current of the each sub-pixel is generated by an independent pixel driving circuit (current of sub-pixels in the first row is generated independent from the second row with different resistors value resistors R1 in the first row and R2 in the second row; see [0008] and [0059]-[0062]), and the driving current of the each sub-pixel in the any one pixel group is substantially equal (current applied in sub-pixels RGB in the first row is equal since the same value resistor R1 is applied; [0059]-[0062]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display driving method taught by Hasegawa to include: adjusting a display color by adjusting a magnitude of a driving current of each color as taught by Kim, such that Hasegawa in view of Kim teaches the claimed features including wherein the independent pixel driving circuit for each sub-pixel implements a different duration of each sub-pixel corresponding to the light-emitting stages (different durations taught by Hasegawa combined with the independent pixel driving circuit taught by Kim), in order to obtain the benefit of compensating for a voltage drop that increase as the length of the main power line increase (see [0062] of Kim).

Regarding claim 2, Hasegawa in view of Kim teaches the method according to claim 1.
Hasegawa (FIGs. 2A-B, 3A-B and 6-9A) further teaches wherein: 
in the one display period (one 1V Period, 1V+1 Period, and  1V+2 Period display period), in the any one pixel group (11-2), a number (two) of sub-pixels that emit light in each light-emitting stage (∆TH and ∆TL stages) is substantially equal (see FIGs. 2A-B, 3A-B and 6-9A, [0128], [0129], [0131], and [0132], see also [0134]) (i.e., two sub-pixels 11Rn and 11Bn emit light in the ∆TH light-emitting stage and two sub-pixels 11Gp and 11Wp emit light in the ∆TL light-emitting stage).

Regarding claim 3, Hasegawa In view of Kim teaches the method according to claim 2. Hasegawa (FIGs. 6-8B) teaches wherein: 
the display period (1V Period, 1V+1 Period, and  1V+2 Period display period) includes three light-emitting stages: a first light-emitting stage (∆TH stage in the 1V Period), a second light-emitting stage (∆TH stage in the 1V+1 Period), and a third light-emitting stage (∆TL stage in the 1V+2 Period), respectively (see FIGs. 6 and 8A, [0115]-[0117], and [0120]); 
in the first light-emitting stage (∆TH stage in the 1V Period), the first sub-pixel (11Rn) emits light (LIGHTING ON) (FIGs. 6 and 8A, [0116], and [0120]), and a duration (∆TH duration) of the first light-emitting stage (∆TH stage in the 1V Period) is the first duration (∆TH duration of 11Rn in the 1V Period); 
in the second light-emitting stage (∆TH stage in the 1V+1 Period), the second sub-pixel (11Bn) emits light (LIGHTING ON) (see FIGs. 6 and 8A, [0116], and [0120]), and a duration (∆TH duration) of the second light-emitting stage (∆TH stage in the 1V+1 Period) is the second duration (∆TH duration of 11B in the 1V+1 Period); and 
in the third light-emitting stage (∆TL stage in the 1V+2 Period), the third sub-pixel (11Gp) emits light (LIGHTING ON) (see FIGs. 6 and 8A, [0117], and [0120]), and a duration (∆TL of the third light-emitting stage (∆TL stage in the 1V+2 Period) is the third duration (∆TL duration of 11Gp in the 1V+2 Period).  

Regarding claim 10, Hasegawa in view of Kim teaches the method according to claim 1. Hasegawa (FIGs. 6-8B) further teaches wherein:
in the one display period (one 1V Period, 1V+1 Period, and  1V+2 Period display period), a duration (∆TH duration and ∆TL duration) of each light-emitting stage (∆TH stage and ∆TL stage, respectively) is substantially equal (FIG. 6 shows both ∆TH stage and ∆TL stage are equal), and a light-emitting duration (∆TH duration or ∆TL duration) of each sub-pixel (11Rn, 11Bn, and 11Gp) comprises multiple light-emitting stages and is adjusted by adjusting a number of the light-emitting stages (number of ∆TH and ∆TL stages) (FIG. 8A and [0120]), wherein the duration (∆TH duration and ∆TL duration) of each light-emitting stage is equal to a greatest common divisor of light-emitting durations of each sub-pixel (11Rn, 11Bn, and 11Gp) (i.e., 7 ∆TH or ∆TL light-emitting stages for each sub-pixel (11Rn, 11Bn, and 11Gp) and 1 ∆TH or ∆TL light-emitting duration for each of the sub-pixels (11Rn, 11Bn, and 11Gp) in figure 8A, as best understood).

Regarding claim 11, Hasegawa in view of Kim teaches the method according to claim 1. Hasegawa (FIGs. 6-8B) further teaches wherein: 
the duration (1V Period, 1V+1 Period, and  1V+2 Period duration) of the organic light-emitting display panel (10 and 12) displaying one frame image (one 1V Period frame image) ([0092] and [0115]-[0117]) further includes a non-display period (∆TO) (FIG. 8B and [0121]), wherein: 
in the non-display period (∆TO), the three sub-pixels (11Rn, 11Bn, and 11Gp) in the pixel group (11) do not emit light (LIGHTING OFF) (FIG. 8B and [0121]), and 
the non-display period (∆TO) is set after all the light-emitting stages (all ∆TH and ∆TL stages) (FIG. 8B shows ∆TO non-display period after the last ∆TH and ∆TL LIGHTING-ON stages).  
The limitation the non-display period (∆TO) is set between any two light-emitting stages (∆TL and ∆TH stages) (FIG. 8B) and the non-display period is set before all the light-emitting stages and alternative limitations; therefore it is not considered on the merits.

Regarding claim 12, Hasegawa in view of Kim teaches the method according to claim 1. Hasegawa (FIGs. 9A-B) further teaches wherein:
in the one display period (one 1 V Period, 1V+1 Period, and  1V+2 Period display period), the organic light-emitting display panel (10 and 12) is used to display a color (e.g., white) other than a pure red screen, a pure blue screen, and a pure green screen (see [0127] and [0133], see also [0132]).

Regarding claim 14, Hasegawa is modified in the same manner and for the same reason set forth in the discussion of claim 1 above.  Thus, claim 14 is rejected under similar rationale as claim 1 above. 

Regarding claim 15, Hasegawa (FIG. 20) teaches an organic light-emitting display device (organic light-emitting television display device) comprising the organic light-emitting display panel according to claim 14 ([0214] and claim 14 above).  

Regarding claim 16, Hasegawa teaches the method according to claim 2. 
Hasegawa (FIGs. 2A-B, 3A-B, and 6-9A) further teaches wherein: 
in the one display period (one 1V Period, 1V+1 Period, and  1V+2 Period display period), in the any one pixel group (11-2), the number (two) of sub-pixels that emit light in each light-emitting stage (∆TH and ∆TL stages) is greater than one (see FIGs. 2A-B, 3A-B and 6-9A, [0128], [0129], [0131], and [0132], see also [0134]).


Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kim, and further in view of Naoaki in US 2007/0126671 A1 (hereinafter Naoaki).

Regarding claim 4, Hasegawa in view of Kim teaches the method according to claim 1. Hasegawa in view of Kim does not teach a sum of the first duration and the second duration is equal to the third duration. 
Naoaki (FIGs. 4 and 6) teaches a sum of the first duration (a period between the beginning of T2 and the end of T1) and the second duration (a period between the end of T1 and the end of T2 moving downward in T3) is equal to the third duration (period of T2),
the display period includes two light-emitting stages: a first light-emitting stage (a stage where T1 and T2 overlap at the beginning of T2 and the end of T1), and a second light-emitting stage (a stage in T3 between the end of T1 and the end of T2), respectively;
 in the first light-emitting stage, the first sub-pixel (red connected to E1) and the third sub-pixel (green connected to E2) emit light (FIG. 6), and a duration of the first light-emitting stage is the first duration (a period of overlap between the beginning of T2 and the end of T1); and 
in the second light-emitting stage, the second sub-pixel (blue connected to E3) and the third sub-pixel (green) emit light (FIG. 6), and a duration of the second light-emitting stage is the second duration (a period in T3 between the end of T1 and the end of T2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: a sum of the first duration and the second duration is equal to the third duration and first and second light-emitting stages as taught by Naoaki in order to obtain the benefit of light emission times of red, green and blue properly and efficiently controlled (see [0014] and [0074] of Naoaki).

	Regarding claim 17, Hasegawa teaches The method according to claim 16.
	Hasegawa (FIGs. 2-3B and 6-9A) further teaches wherein: 
in the one display period (one 1V Period, 1V+1 Period, and  1V+2 Period display period), in the any one pixel group (11-2), the number (two) of sub-pixels that emit light in each light-emitting stage (∆TH and ∆TL stages) is two (see FIGs. 2A-B, 3A-B and 6-9A, [0128], [0129], [0131], and [0132], see also [0134]).
Hasegawa in view of Kim does not teach the third duration is a sum of the first duration and the second duration. 
Naoaki (FIG. 6) teaches the third duration (period of T2) is a sum of the first duration (a period between the beginning of T2 and the end of T1) and the second duration (a period between the end of T1 and the end of T2 moving downward in T3). 
the third duration is a sum of the first duration and the second duration as taught by Naoaki in order to obtain the benefit of light emission times of red, green and blue properly and efficiently controlled (see [0014] and [0074] of Naoaki).


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kim, and further in view of Akimoto et al. in US 2003/0197666 A1 (hereinafter Akimoto).

Regarding claim 6, Hasegawa in view of Kim teaches the method according to claim 1. 
Hasegawa and Kim do not teach in the one display period, in the any one pixel group, a number of sub-pixels that emit light in each light-emitting stage is different.
Akimoto (FIG. 12) teaches a number of pixels that emit light in each light-emitting stage is different (e.g., 3 pixels R, G, and B during the 54R ON and 54G ON period, 2 pixels G and B during the 54R OFF and 54G ON period, and 1 pixel B during the 54R OFF and 54G OFF period).
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: a number of sub-pixels that emit light in each light-emitting stage is different as taught by Akimoto, such that the combination teaches the claimed features, in order to obtain the benefit of displaying images in desired colors and tones (see [0012] of Akimoto).

Regarding claim 7, Hasegawa in view of Kim teaches the method according to claim 6. 
Hasegawa and Kim do not teach wherein the first duration is less than the second duration, and the second duration is less than the third duration; and a duration of the second light-emitting stage is a difference between the second duration and the first duration.
Akimoto (FIG. 12) teaches the first duration (period R lighting time ON) is less than the second duration (period G lighting time ON), and the second duration (period G lighting time ON) is less than the third duration (period B lighting time ON). 
Akimoto further teaches the display period includes three light-emitting stages: a first light-emitting stage (the stage where a period of R lighting time, G lighting time and B lighting time are overlapped ON), a second light-emitting stage (the stage where a period between the end of R lighting time ON to the end of G lighting time ON), and a third light-emitting stage (the stage where a period between the end of  B lighting time ON and the end of G lighting time ON), respectively;
in the first light-emitting stage (the stage where a period of R lighting time, G lighting time and B lighting time are overlapped ON), the first sub-pixel (R), the second sub-pixel (G), and the third sub- pixel (B) emit light (R lighting time, G lighting time and B lighting time are overlapped ON), and a duration of the first light-emitting stage is the first duration (period R lighting time ON); 
in the second light-emitting stage (the stage where a period between the end of R lighting time ON to the end of G lighting time ON), the second sub-pixel (G) and the third sub-pixel (B) emit light, and a duration of the second light-emitting stage (the stage where a period between the end of R lighting time ON to the end of G lighting time ON) is a difference between the second duration and the first duration (i.e., period G lighting time ON subtract period R lighting time ON = a duration of the second light-emitting stage); and  
- 27 -Client Ref No.: GP20171679 Attorney Docket No.: 00189.0288.OOUSin the third light-emitting stage (the stage where a period between the end of B lighting time ON and the end of G lighting time ON), the third sub-pixel (B) emits light, and a duration of the third light-emitting stage is a difference between the third duration and the second duration (i.e., period B lighting time ON subtract period G lighting time ON = a duration of the third light-emitting stage).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: the first, second and third durations, first and second light-emitting stages as taught by Akimoto to the lighting periods of Hasegawa as modified by Kim in order to obtain the benefit of displaying images in desired colors and tones (see [0012] of Akimoto).

Regarding claim 8, Hasegawa in view of Kim teaches the method according to claim 6. 
Hasegawa (FIG. 6) further teaches the first duration (∆TH duration for sub-pixel R in the 1V Period) is equal to the second duration (∆TH duration for sub-pixel G in the 1V+1 Period).
 Hasegawa and Kim do not teach the first duration is less than the third duration and a first light-emitting stage, a second light-emitting stage.  
Akimoto teaches the first duration (R lighting time) is less than the third duration the display period (B lighting time where R lighting time period is less than the period of B lighting time).  
Akimoto further teaches the display period (frame period) including two light-emitting stages: a first light-emitting stage (the stage where a period of R lighting time, G lighting time and B lighting time are overlapped ON), and a second lighting-emitting stage (the stage where a period between the end of R lighting time ON to the end of R lighting time ON), respectively; 
in the first light-emitting stage, the first pixel, the second pixel, and the third pixel emit light (RGB are overlapped lighting time), and a duration of the first light-emitting stage is the first duration (i.e., a period of R lighting time where R, G and B are overlapped lighting time); and 
in the second light-emitting stage, the third pixel emits light (B lighting time), and a duration of the second light-emitting stage is a difference between the third duration and the first duration (i.e., period B lighting time ON subtract period G lighting time ON = a duration of the third light-emitting stage).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: the first duration and first and second light emitting stages as taught by Akimoto, such that the combination teaches the claimed features, in order to obtain the benefit of displaying images in desired colors and tones (see [0012] of Akimoto).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kim,  and further view of Ka et al. in US 2019/0130835 A1 (hereinafter Ka).

Regarding claim 13, Hasegawa in view of Kim teaches the method according to claim 1. Hasegawa (FIGs. 1-3B and 6-8B) further teaches the organic light-emitting display panel (10 and 12) includes a display region (10) and a non-display region (20) disposed surrounding the display region (10) (FIG. 1, [0061], [0071], and [0077]), wherein a driving circuit (25) is disposed in the non-display region (20) (FIG. 1 and [0077]), and the driving circuit (25) provides a driving voltage (VH or VL) for the organic light-emitting display panel (10 and 12) to form a driving current (Id) (FIGs. 3A-B, [0082], [0083], and [0087]-[0092]); and 
sub-pixels (11Rn, 11Bn, and 11Gp) of a same color (red, blue, or green) in a same one pixel row (same one pixel row of display region 10) are connected to a same one light-emitting signal line (DSL) (FIGs. 1 and 2A-B, [0062], and [0065]), the one light-emitting signal line (DSL) is electrically connected to the driving circuit (25) ([0082]), and the driving circuit (25) respectively provides light-emitting signals (DSL) for sub-pixels (11Rn, 11Bn, and 11Gp) of different colors (red, blue, and green) in the same one pixel row (same one pixel row of display region 10) to control whether the each sub-pixel (11Rn, 11Bn, and 11Gp) emits light (LIGHTING ON) or not (LIGHTING OFF) (FIGs. 1, 2A-B, and 6 and [0082], [0083], and [0115]-[0117]).  
	Hasegawa teaches a driving circuit, but does not mention the driving circuit is a driving chip.
Ka (FIG. 1) teaches a driving chip (30) ([0063] and [0163]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display driving method taught by Hasegawa as modified by Kim to include: a driving chip as taught by Ka in order to obtain the benefit of reducing the size of components by using a chip.


Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        4/15/21B